     

     
 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                                        CENTRAL DISTRICT OF CALIFORNIA

10

11       ALBERT JOHN HAMILTON,                                Case No. CV 17-5300 ODW (SS)

12                                    Plaintiff,              ORDER DISMISSING ACTION

13               v.                                           WITH PREJUDICE PURSUANT TO

14       C. STEEB, et al.,                                    FEDERAL RULE OF CIVIL

15                                    Defendants.             PROCEDURE 41(b)

16

17                                                      I.

18                                                 INTRODUCTION

19

20             On March 22, 2018, Plaintiff, a California state prisoner

21   proceeding pro se, filed a Second Amended Complaint (“SAC”) in the

22   above-captioned civil rights action.                         (Dkt. No. 15).   Due to the

23   SAC’s various pleading deficiencies, on June 15, 2018, the Court

24   dismissed the SAC with leave to amend.1                         The Court’s Order set a

25   
     1 A magistrate judge may dismiss a complaint with leave to amend
26   without the approval of a district judge. See McKeever v. Block,
     932 F.2d 795, 798 (9th Cir. 1991) (“[T]he dismissal of a complaint
27   with leave to amend is a non-dispositive matter.”). Pursuant to
     Federal Rule of Civil Procedure 72, a plaintiff who disagrees with
28   a magistrate judge’s order dismissing a pleading with leave to
         
                                                                                            

     
     


 1   deadline of July 15, 2018 for Plaintiff to file a Third Amended
 2   Complaint if he wished to pursue his claims.                                      (Dkt. No. 17).
 3   Plaintiff subsequently requested an extension, (Dkt. No. 18), which
 4   the Court granted.                       (Dkt. No. 20).
 5

 6             Because Plaintiff failed to file a Third Amended Complaint by
 7   the Court’s extended deadline, on October 29, 2018, the Court
 8   issued a Report and Recommendation recommending that this action
 9   be dismissed for failure to prosecute and obey Court orders.                                    (Dkt.
10   No.        26).              Plaintiff           filed     Objections      to    the   Report    and
11   Recommendation                   in      which    he     repeated   some    of   the   allegations
12   underlying his claims, but did not indicate whether or when he
13   intended to file a Third Amended Complaint.                             (“Obj.,” Dkt. No. 34).
14   After filing the Objections, Plaintiff attempted to file a number
15   of different documents, all of which were rejected either because
16   they were nonsensical and it was impossible for the Court to
17   understand what Plaintiff was attempting to file, or because they
18   were motions that were premature because there was no operative
19   complaint.               (Dkt. Nos. 29-33, 35-38).
20

21             Nonetheless, because Plaintiff’s attempted filings appeared
22   to suggest that Plaintiff might not have lost interest in this
23   litigation, on January 28, 2019, the Court sua sponte granted
     
24   amend may file an objection with the district judge. See Bastidas
25   v. Chappell, 791 F.3d 1155, 1162 (9th Cir. 2015); see also Hunt v.
     Pliler, 384 F.3d 1118, 1124 (9th Cir. 2004) (“District court review
26   of even these nondispositive matters . . . can be compelled upon
     objection of the party against whom the magistrate has ruled.”)
27   (quoting McKeever, 932 F.2d at 798).      Here, Plaintiff did not
     timely challenge any of the magistrate judge’s dismissal Orders
28   with the undersigned district judge.
         
                                                                2                                        

     
     


 1   Plaintiff an additional fourteen days in which to file either:                 (1)
 2   a Third Amended Complaint (and the Court ordered Plaintiff to file
 3   his Third Amended Complaint by that deadline), or (2) a declaration
 4   of his intention to stand on the claims and allegations in the
 5   Second Amended Complaint.          (“Order,” Dkt. No. 37).       Plaintiff was
 6   expressly cautioned that if he elected to stand on his defective
 7   Second    Amended    Complaint     instead   of    filing    a   Third   Amended
 8   Complaint, the defective claims in the Second Amended Complaint
 9   would be subject to dismissal.           (Id. at 2).        Plaintiff was also
10   warned that if he failed to file either a Third Amended Complaint
11   or a declaration of his intention to stand on the defective Second
12   Amended Complaint by the Court’s extended deadline, the entire
13   action would be subject to dismissal for failure to prosecute and
14   obey court orders pursuant to Federal Rule of Civil Procedure
15   41(b).     (Id.) (citing Applied Underwriters, Inc. v. Lichtenegger,
16   913 F.3d 884, 891 (9th Cir. 2019) (“‘The failure of the plaintiff
17   eventually    to    respond   to   the   court’s   ultimatum     --   either   by
18   amending the complaint or by indicating to the court that it will
19   not do so -- is properly met with the sanction of a Rule 41(b)
20   dismissal.’”) (emphasis omitted; quoting Edwards v. Marin Park,
21   Inc., 356 F.3d 1058, 1065 (9th Cir. 2004)).
22

23           The Court’s extended deadline has passed, and Plaintiff has
24   filed neither a Third Amended Complaint nor a declaration of his
25   intent to stand on the defective Second Amended Complaint.                 There
26   is no pending operative complaint, and there has not been one for
27   over seven months, since the Court’s dismissal of the Second
28   Amended Complaint with leave to amend on June 15, 2019.               The Court
         
                                              3                                       

     
     


 1   has given Plaintiff multiple opportunities to file a Third Amended
 2   Complaint and has ordered Plaintiff to do so, but he has refused
 3   to comply.      Nor has Plaintiff requested another extension in which
 4   to file a Third Amended Complaint, or even acknowledged that he
 5   must file a Third Amended Complaint if he wishes to move forward
 6   with    this    action.          Accordingly,      despite    the    Court’s    several
 7   attempts to afford Plaintiff the opportunity to state a claim,
 8   Plaintiff has refused to participate in his own litigation.
 9

10                                              II.
11                                         DISCUSSION
12

13           Federal Rule of Civil Procedure 41(b) grants district courts
14   the     authority     to    dismiss      actions    sua    sponte    for   failure   to
15   prosecute or failure to comply with court orders.                          See Link v.
16   Wabash R.R., 370 U.S. 626, 629-31 (1962) (“The power to invoke this
17   sanction is necessary in order to prevent undue delays in the
18   disposition      of     pending    cases    and    to     avoid    congestion   in   the
19   calendars of the District Courts.”).                      Dismissal, however, is a
20   harsh penalty and is to be imposed only in extreme circumstances.
21   See Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986).
22

23           In considering whether to dismiss an action for failure to
24   prosecute, the Court must weigh five factors:                       “(1) the public’s
25   interest in expeditious resolution of litigation; (2) the court’s
26   need     to    manage      its   docket;    (3)     the     risk    of   prejudice   to
27   defendants/respondents;            (4)    the    availability       of   less   drastic
28   alternatives; and (5) the public policy favoring disposition of
         
                                                 4                                          

     
     


 1   cases on their merits.”            Pagtalunan v. Galaza, 291 F.3d 639, 642
 2   (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61
 3   (9th Cir. 1992)).       The Ninth Circuit will “affirm a dismissal where
 4   at least four factors support dismissal, or where at least three
 5   factors strongly support dismissal.”               Dreith v. Nu Image, Inc.,
 6   648     F.3d   779,   788   (9th    Cir.   2011)   (quoting   Yourish   v.   Cal.
 7   Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)).
 8

 9   A.      The Five Factors Support Dismissal
10

11           1.     Expeditious Resolution And The Court’s Need To Manage
12                  Its Docket
13

14           In the instant action, the first two factors -- the public’s
15   interest in expeditious resolution of litigation and the Court’s
16   need to manage its docket -- strongly favor dismissal.                  Pursuant
17   to the Court’s sua sponte extended deadline, Plaintiff was required
18   to file a Third Amended Complaint or a declaration of his intention
19   to stand on the defective Second Amended Complaint by February 11,
20   2019 if he wished to pursue this action.              (Order at 2).      Despite
21   the Court’s warning that the failure to file one of these two
22   documents would subject this action to dismissal with prejudice,
23   Plaintiff has failed to comply with the Court’s Order or to request
24   an extension of time in which to do so. Plaintiff’s conduct hinders
25   the Court’s ability to move this case toward disposition and
26   indicates that Plaintiff does not intend to litigate this action
27   diligently.       As a result, the first two factors favor dismissal
28   here.        See Ash v. Cvetkov, 739 F.2d 493, 496-97 (9th Cir. 1984)
         
                                                5                                    

     
     


 1   (affirming dismissal of action for failure to prosecute where
 2   plaintiff’s failure to respond to a court order resulted in a
 3   month-long delay).
 4

 5           2.    The Risk Of Prejudice To Defendants
 6

 7           The third factor -- prejudice to Defendants -- also favors
 8   dismissal.       “Unreasonable delay is the foundation upon which a
 9   court may presume prejudice.”          Southwest Marine Inc. v. Danzig,
10   217 F.3d 1128, 1138 (9th Cir. 2000); see also Pagtalunan, 291 F.3d
11   at      643   (unnecessary     delay   caused     by   plaintiff’s   inaction
12   “inherently increases the risk that witnesses’ memories will fade
13   and evidence will become stale”).               The risk of prejudice to a
14   defendant is related to the plaintiff’s reason for failure to
15   prosecute an action.         See id. at 642.     Where a party offers a poor
16   excuse for failing to comply with a court’s order, the prejudice
17   to the opposing party is sufficient to favor dismissal.                  See
18   Yourish, 191 F.3d at 991-92.
19

20           Plaintiff has not offered any excuse for his failure to file
21   a Third Amended Complaint or a declaration of his intention to
22   stand on the defective Second Amended Complaint by the Court’s
23   deadline.      Accordingly, the risk of prejudice to Defendants favors
24   dismissal.
25   \\
26   \\
27   \\
28
         
                                            6                                    

     
     


 1           3.    Less Drastic Alternatives
 2

 3           The   fourth   factor     --   the   availability   of    less    drastic
 4   alternatives -- also favors dismissal.              The Court attempted to
 5   avoid outright dismissal of this action by granting Plaintiff an
 6   opportunity to file a Third Amended Complaint and by extending the
 7   deadline for him to do so on multiple occasions.              (Order at 2; see
 8   also Dkt. No. 20).         The Court expressly warned Plaintiff that the
 9   failure to comply would subject this action to dismissal with
10   prejudice pursuant to Federal Rule of Civil Procedure 41(b).                 (Id.
11   at 12); see also Henderson, 779 F.2d at 1424 (“The district court
12   need not exhaust every sanction short of dismissal before finally
13   dismissing     a   case,    but   must   explore   possible      and   meaningful
14   alternatives.”).       Nonetheless, Plaintiff failed to comply with the
15   Court’s Orders.        Alternatives to dismissal do not appear to be
16   appropriate given Plaintiff’s failure to participate in his own
17   litigation.
18

19           4.    Public Policy Favoring Disposition On The Merits
20

21           The fifth factor -- the public policy favoring the disposition
22   of cases on their merits -- ordinarily weighs against dismissal.
23   See Dreith, 648 F.3d at 788.           However, it is the responsibility of
24   the moving party to prosecute the action at a reasonable pace, and
25   to refrain from dilatory and evasive tactics.           See Morris v. Morgan
26   Stanley & Co., 942 F.2d 648, 652 (9th Cir. 1991).                 Here, despite
27   the Court’s express warnings about the possibility of dismissal,
28   Plaintiff has failed to discharge his responsibility to prosecute
         
                                              7                                      

     
     


 1   this action.         Under these circumstances, the public policy favoring
 2   the     resolution        of   disputes     on    the    merits    does    not   outweigh
 3   Plaintiff’s        failure      to   file    a    Third    Amended      Complaint      or   a
 4   declaration of his intention to stand on the defective Second
 5   Amended Complaint.
 6

 7   B.      Dismissal Of This Action Is Appropriate
 8

 9           For    the    above-stated        reasons,       the    Court    concludes      that
10   dismissal of this action is warranted under Rule 41(b), which
11   states:
12

13           [A]    dismissal       under   this       subdivision      (b)     and   any
14           dismissal not under this rule –- except one for lack of
15           jurisdiction, improper venue, or failure to join a party
16           under Rule 19 -- operates as an adjudication on the
17           merits.
18

19   Fed. R. Civ. P. 41(b).
20

21           The Court is dismissing this action due to Plaintiff’s failure
22   to prosecute and obey Court orders.                     As this ground for dismissal
23   does not fall into one of the three exceptions noted above, the
24   dismissal will operate as an adjudication on the merits.                                 The
25   dismissal is therefore with prejudice to Plaintiff’s refiling a
26   new action in federal court based on the same allegations.                              See
27   Stewart       v.   U.S.    Bancorp,    297       F.3d    953,   956     (9th   Cir.    2002)
28
         
                                                   8                                             

     
     


 1   (dismissal interpreted as an adjudication on the merits unless one
 2   of the Rule 41(b) exceptions applies).
 3

 4                                    III.
 5                                 CONCLUSION
 6

 7           IT IS ORDERED that Judgment shall be entered dismissing this
 8   action with prejudice.
 9

10           IT IS FURTHER ORDERED that the Clerk serve copies of this
11   Order and the Judgment herein on Plaintiff at his current address
12   of record.
13

14           LET JUDGMENT BE ENTERED ACCORDINGLY.
15

16           IT IS SO ORDERED.
17

18   DATED:    February 20, 2019
19                                           OTIS D. WRIGHT,
                                                     WR
                                                      RIIGH
                                                         G T,
                                                            , II
                                             UNITED STATES
                                                    STAT
                                                      ATES
                                                      AT  S DISTRICT
                                                            DISTRICT JUDGE
20

21

22

23   PRESENTED BY:
24

25        /S/
     SUZANNE H. SEGAL
26   UNITED STATES MAGISTRATE JUDGE
27

28
         
                                        9                                    

     
